Citation Nr: 1113916	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial disability rating greater than 10 percent for retropatellar pain of the left knee.  

3.  Entitlement to an initial disability rating greater than 10 percent for retropatellar pain of the right knee.  

4.  Entitlement to an initial disability rating greater than10 percent for posttraumatic coccydynia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to March 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2006 and February 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran subsequently relocated and jurisdiction of his claims was transferred to the RO in Atlanta, Georgia.  That office forwarded his appeal to the Board.  

With regard to the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, the Board is aware of the recent case of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that case, the Court held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of an initial rating claim for a disability.  Id.  In this regard, in the February 2007 rating decision on appeal, the RO specifically denied the issue of entitlement to TDIU.  The Veteran responded by submitting a February 2007 Notice of Disagreement (NOD) with the RO's denial of his TDIU claim.  The RO then issued a May 2007 Statement of the Case (SOC) that continued to deny entitlement to TDIU.  But the Veteran did not perfect his appeal of the TDIU issue by filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement) for TDIU.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2010).  In this vein, the January 2009 Substantive Appeal only pertained to the other issues currently on appeal, but failed to address TDIU or unemployability.  That is, the Veteran simply did not mention the TDIU issue that had been specifically adjudicated by the RO in the May 2007 SOC.  Therefore, the TDIU issue is not in appellate status before the Board at this time.   


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension.  For VA purposes, hypertension is defined under 38 C.F.R. § 4.104, Diagnostic Code 7101.  More specifically, Note (1) to this diagnostic code provides that the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

Here, service treatment records reveal blood pressure readings of 131/97 mm. Hg in February 2005 and 134/93 mm. Hg in August 2005.  Although the diastolic readings were greater than 90, there was no indication that more than one reading was taken on either occasion.  As such, these readings, although elevated, do not constitute hypertension pursuant to VA regulation.  Moreover, other blood pressure readings during service were within normal limits, and the Veteran indicated that he never suffered from high or low blood pressure on his September 2007 Report of Medical History for Medical Board purposes.  

The Veteran was afforded a VA examination in May 2006, at which time his blood pressure readings were 155/80 mm. Hg, 151/79 mm. Hg (after 1 minute), and 159/85 (standing).  While these readings reveal above normal blood pressure, they do not constitute hypertension pursuant to VA regulation.  Significantly, the Veteran was never afforded a specific VA hypertension examination.  The Veteran indicated that he was diagnosed with high blood pressure in January 2007, which is within one year of service, but certain VA treatment records from that time explicitly state "no hypertension."  His blood pressure was 138/89 mm. Hg in July 2006, 133/79 mm. Hg in November 2006, 152/98 mm. Hg in December 2006, 157/92 mm. Hg in January 2007, and 138/78 mm. Hg in May 2007.  However, in contrast, a January 2007 VA treatment note from a nurse indicated that blood pressure readings were 173/101 mm. Hg, 169/95 mm. Hg, and 159/99 mm. Hg, all of which suggest hypertension, within one year of service.  He was placed on felodipine, a calcium channel blocker prescribed to control hypertension in January 2007, but a May 2007 treatment note still indicated that there was no hypertension.  However, a January 2009 VA treatment note indicated that the Veteran did suffer from hypertension.  Therefore, the evidence of record is somewhat mixed.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.   

Here, there is competent evidence of current hypertension, evidence establishing abnormal in-service blood pressure readings, and an indication that the currently-diagnosed hypertension may be related to the initial in-service readings.  However,  there is insufficient competent medical evidence of record to render a decision.  As such, the Board finds that a VA examination is warranted to determine if the Veteran currently has hypertension as well as the probable date of onset and etiology of hypertension if such a diagnosis is rendered.  This VA examination should also address any other cardiovascular disorders the Veteran may have.  

The Veteran also seeks entitlement to increased evaluations in excess of 10 percent, separately, for his retropatellar pain of the right knee, retropatellar pain of the left knee., and posttraumatic coccydynia.  The Board notes that he was afforded his most recent examination with respect to his bilateral knees in December 2006, and his most recent examination with respect to his posttraumatic coccydynia in May 2006, approximately five years ago.  

Of course, the Board acknowledges that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  However, there is also evidence that there has been a material change in the severity of the Veteran's disabilities since the 2006 VA examinations.  

For instance, although the Veteran was objectively diagnosed with crepitus in March 2006, the December 2006 VA joints examination did not indicate that the Veteran complained of crepitus nor did it objectively diagnose crepitus.  However, in a VA orthopedic clinic consultation later that month, the Veteran complained of increased popping sensations and "give-away episodes."  Later, in his January 2008 Substantive Appeal, the Veteran stated that he experiences a cracking sensation in his bilateral knees whenever he walks up stairs.  

With respect to his posttraumatic coccydynia, the Veteran did not experience radiculating pain at the time of his 2006 examination.  However, in his January 2008 Substantive Appeal, he described pain radiating from his tailbone down to his feet.  There also may a question as to whether the Veteran has an orthopedic condition of the lumbar spine causally related to or aggravated by his service connected posttraumatic coccydynia (tailbone pain).  

The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327(a) (2010);  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Therefore, the Board finds that additional VA examinations are warranted to ascertain the current severity of the Veteran's bilateral knee disorders and coccydynia.  

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

1. The AOJ should obtain the Veteran's VA treatment records dated since June 2008 from the North Florida/South Georgia Veterans Health System as well as the Miami VA Healthcare System and associate the records with the claims folder.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.  

2. The AOJ should schedule the Veteran for an appropriate examination in order to render a diagnosis with respect to the Veteran's blood pressure and opine as to the likely onset and etiology of any diagnosed cardiac disability, to include hypertension.  The examiner should determine the current diagnoses of all cardiac disabilities and confirm that the Veteran has hypertension.  Based on a thorough review of the evidence of record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that hypertension first manifested during the Veteran's period of active duty from September 2002 to March 2006, or within a year from the Veteran's date of separation from service.  See e.g., January 2007 VA nursing note discussing high blood pressure readings (yellow tab, right side of claims folder).  The examiner should also opine as to whether it is at least as likely as not (probability of 50 percent or greater) that any other current cardiac / heart disability is otherwise related to military service or any event that occurred therein, or began within a year from the Veteran's date of separation from service.     

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

3. The AOJ should then schedule the Veteran for an appropriate examination of the left and right knees to determine the severity of the service-connected bilateral knee disabilities.  All symptoms and manifestations must be reported in detail.  Range of motion measurements should be provided and must be measured with a goniometer.  With respect to range of motion, the examiner should comment upon whether functional loss due to pain and weakness causes additional disability beyond that reflected on range of motion measurements.  The examiner should also discuss findings with respect to weakened movement, excess fatigability and incoordination.  The examiner should also indicate the presence or absence of any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the examiner should specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should clearly so state.  The claims folder should be made available to the examiner for review before the examination, and the examiner should describe the records upon which he or she relied.  A rationale for all conclusions must be provided. 

4. The AOJ should then schedule the Veteran for an appropriate examination of the spine to determine the severity of the service-connected posttraumatic coccydynia.  All symptoms and manifestations must be reported in detail.  Range of motion measurements should be provided and must be measured with a goniometer.  With respect to range of motion, the examiner should comment upon whether functional loss due to pain and weakness causes additional disability beyond that reflected on range of motion measurements.  The examiner should also discuss findings with respect to weakened movement, excess fatigability and incoordination.  The VA examiner should also address whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran has a separate orthopedic condition of the lumbar spine causally related to or aggravated by his service connected posttraumatic coccydynia (tailbone pain).  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The claims folder should be made available to the examiner for review before the examination, and the examiner should describe the records upon he or she relied.  A rationale for all conclusions must be provided. 

5. After the requested VA examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims.  See 38 C.F.R. § 3.655 (2010).

6. Thereafter, the AOJ should readjudicate the claims.  If any benefits sought on appeal remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


